 


109 HR 771 IH: Crosby-Puller Combat Wounds Compensation Act
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 771 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Markey (for himself, Mr. Evans, Mr. Dicks, Mr. Delahunt, Mr. Kildee, Mr. Baca, Mrs. Maloney, Mr. Sanders, Mr. Boucher, Mr. Meehan, Mr. McDermott, Mr. McGovern, Mr. Holt, Mr. Wynn, Mr. Kucinich, Mr. Towns, Mr. Pallone, Mr. Frank of Massachusetts, Mr. Bishop of Georgia, Mr. Owens, Ms. Woolsey, Mrs. Jones of Ohio, and Mr. Honda) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 37, United States Code, to require that a member of the uniformed services who is wounded or otherwise injured while serving in a combat zone continue to be paid monthly military pay and allowances, while the member recovers from the wound or injury, at least equal to the monthly military pay and allowances the member received immediately before receiving the wound or injury, to continue the combat zone tax exclusion for the member during the recovery period, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Crosby-Puller Combat Wounds Compensation Act. 
2.No reduction in monthly military pay and allowances for members of the uniformed services wounded or injured in combat zones 
(a)In generalSubsection (b) of section 310 of title 37, United States Code, is amended to read as follows: 
 
(b)No reduction in monthly military pay for wounded or injured members 
(1)Effect of wound or injury in combat zoneFor each month during the period specified in paragraph (2), the total amount of monthly military pay paid to a member who was wounded or otherwise injured while assigned to duty in an area for which special pay was available under this section at the time the member was wounded or otherwise injured shall not be less than the total amount of military pay paid to the member for the month during which the member was wounded or otherwise injured.  
(2)DurationParagraph (1) shall apply with respect to a wounded or injured member until the end of the first month during which any of the following occurs: 
(A)The member is found to be physically able to perform the duties of the member’s office, grade, rank, or rating. 
(B)The member is discharged or separated from the uniformed services. 
(C)The member dies. 
(3)Military pay definedIn this subsection, the term military pay has the meaning given the term pay in section 101(21) of this title, except that the term includes allowances under chapter 7 of this title. . 
(b)Retroactive effective dateSubsection (b) of section 310 of title 37, United States Code, as amended by this section, shall apply with respect to any pay period ending on or after September 11, 2001, for members of the uniformed services described in paragraph (1) of such section who were wounded or otherwise injured on or after that date.  
3.Repeal of time limitation on exclusion of combat zone compensation by reason of hospitalization 
(a)In generalSubsections (a)(2) and (b)(2) of section 112 of the Internal Revenue Code of 1986 are each amended by striking ; but this paragraph shall not apply for any month beginning more than 2 years after the date of the termination of combatant activities in such zone. 
(b)Effective dateSubsections (a)(2) and (b)(2) of section 112 of the Internal Revenue Code of 1986, as amended by this section, shall apply to compensation received for months ending on or after September 11, 2001, for members of the uniformed services described in such subsections who were wounded or otherwise injured on or after that date. 
 
